     Case 3:20-cv-02056-TWR-BLM Document 2 Filed 10/21/20 PageID.71 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KOHEN DIALLO UHURU,                                 Case No.: 20-CV-2056 TWR (BLM)
     CDCR #P-73824,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION WITHOUT PREJUDICE
                          vs.                            FOR FAILING TO PAY FILING FEE
14
                                                         REQUIRED BY 28 U.S.C. § 1914(a)
15   RALPH DIAZ; J. CLARK KELSO;                         AND/OR FAILING TO MOVE TO
     CHAPLAIN FABIAN HADJAJ;                             PROCEED IN FORMA PAUPERIS
16
     CHERYLINE MANCUSI; NEIL                             PURSUANT TO 28 U.S.C. § 1915(a)
17   SCHNEIDER,
18                                   Defendants.
19
20         Plaintiff Kohen Diallo Uhuru, proceeding pro se and currently housed at the
21   California Health Care Facility located in Stockton, California, filed a civil rights action
22   pursuant to 42 U.S.C. § 1983. (See ECF No. 1 (“Compl.”).) Plaintiff has not prepaid the
23   $400 civil filing fee required by 28 U.S.C. § 1914(a), however, or filed a motion to proceed
24   in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a).
25         All parties instituting any civil action, suit, or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27   $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
28   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
                                                     1
                                                                               20-CV-2056 TWR (BLM)
     Case 3:20-cv-02056-TWR-BLM Document 2 Filed 10/21/20 PageID.72 Page 2 of 3



 1   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 2   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). The Prison Litigation Reform Act’s (“PLRA”)
 3   amendments to § 1915, however, require all prisoners who proceed IFP to pay the entire
 4   fee in “increments” or “installments,” Bruce v. Samuels, 577 U.S. __, 136 S. Ct. 627, 629
 5   (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether
 6   their action is ultimately dismissed. See 28 U.S.C. §§ 1915(b)(1), (2); Taylor v. Delatoore,
 7   281 F.3d 844, 847 (9th Cir. 2002).
 8         Section 1915(a)(2) requires all persons seeking to proceed IFP to file an affidavit
 9   that includes a statement of all assets possessed and demonstrates an inability to pay. See
10   Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). In support of this affidavit,
11   the PLRA also requires prisoners to submit a “certified copy of the trust fund account
12   statement (or institutional equivalent) for . . . the 6-month period immediately preceding
13   the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v. King, 398 F.3d 1113,
14   1119 (9th Cir. 2005). From the certified trust account statement, the Court assesses an
15   initial payment of 20% of either the average monthly deposits in the account for the past
16   six months or the average monthly balance in the account for the past six months,
17   whichever is greater, unless the prisoner has no assets. See 28 U.S.C. § 1915(b)(1); 28
18   U.S.C. § 1915(b)(4).     The institution having custody of the prisoner then collects
19   subsequent payments, assessed at 20% of the preceding month’s income in any month in
20   which his account exceeds $10, and forwards those payments to the Court until the entire
21   filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
22         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
23   commence a civil action nor filed a properly supported motion to proceed IFP pursuant to
24   28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493
25   F.3d at 1051.
26                                        CONCLUSION
27         In light of the foregoing, the Court:
28   ///
                                                   2
                                                                             20-CV-2056 TWR (BLM)
     Case 3:20-cv-02056-TWR-BLM Document 2 Filed 10/21/20 PageID.73 Page 3 of 3



 1          1.      DISMISSES WITHOUT PREJUDICE this civil action based on Plaintiff’s
 2   failure to pay the $400 civil filing and administrative fee or to submit a properly supported
 3   motion to proceed IFP pursuant to 28 U.S.C. §§ 1914(a) and 1915(a);
 4          2.      GRANTS Plaintiff forty-five (45) days’ leave from the date this Order is filed
 5   to either (a) prepay the entire $400 civil filing and administrative fee in full, or (b) complete
 6   and file a motion to proceed IFP that includes a certified copy of his trust account
 7   statements for the 6-month period preceding the filing of his Complaint, see 28 U.S.C.
 8   § 1915(a)(2); S.D. Cal. CivLR 3.2(b); and
 9          3.      DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
10   approved form “Motion and Declaration in Support of Motion to Proceed in Forma
11   Pauperis.” 1
12          If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and submit
13   the enclosed Motion to Proceed IFP within forty-five (45) days, this action will remain
14   dismissed without prejudice without further Order of the Court based on his failure to
15   satisfy 28 U.S.C. § 1914(a)’s fee requirement.
16          IT IS SO ORDERED.
17
18   Dated: October 20, 2020
19
20
21
22
23
24   1
       Plaintiff is cautioned that, if he chooses to proceed further by either prepaying the full $400 civil filing
25   fee or submitting a properly supported motion to proceed IFP, his Complaint will be screened before
     service and may be dismissed sua sponte pursuant to 28 U.S.C. §§ 1915A(b) and/or 1915(e)(2)(B),
26   regardless of whether he pays the full $400 filing fee at once or is granted IFP status and is obligated to
     pay the full filing fee in installments. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en
27   banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte dismiss an
     in forma pauperis complaint that is frivolous, malicious, fails to state a claim, or seeks damages from
28   defendants who are immune).
                                                           3
                                                                                           20-CV-2056 TWR (BLM)
